DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
Claims 1-6 and 10-13 are pending.  Claims 7-9 have been cancelled.  Claim 1 have been amended. Entry of this amendment is accepted and made of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemire US5160119 (hereinafter Lemire) in view of Green (US 2006/0113740) in further view of Giehoff (DE102007045905A).
Regarding claim 1, Lemire teaches an assembly (see Fig. 4C-4D) for a dosing system of a spreader machine for distributing a granular material, comprising: 
a first member provided with a first opening (see Fig. 4B, member 1); 
a second member provided with a second opening (see Fig. 4A, member 2); and 
an actuator (see element 8) connected to at least one of the first and second members (elements 1 and 2) and configured to provide a driving force (see Figs. 4C-4D; via extension or retraction of bolt 8 relative to 7 and 9) for relative movement conducted by linear movement between the first and second members (elements 1 and 2, see Figures 2A-2B and 4A-4B, where arrows shown) to adjust an opening size of a dosing opening provided by an overlapping area (overlapping of hole on plate 1 and hole on plate 2; see col. 1, ll. 13-15) in which the first and second openings are overlapping (see Figures 2A-2B and 4A-4B, wherein arrows are shown),
wherein the first and second members are configured to be moved by the relative movement into a first position providing the dosing opening with a first opening size and a second position different from the first position and providing the dosing opening with a second opening size different from the first opening size, wherein the first and second members are configured to keep a center portion of the dosing opening locally fixed while the first and second members are moved between first and second positions (see arrows shown figs. 2A-2B and 4A-4B, wherein the adjustable orifice comprising two half plates movable with respect to one another with adjusting holes for positioning the plates and flanges for holding the half plates in position/center portion are shown, therefore the first and second members are configured to keep a center portion locally fixed while the first and second members are being moved).
However, Lemire fails to teach wherein the first and second members are configured to synchronously move while conducting the relative movement and wherein the dosing opening provided in the first position is a square shape, and wherein the dosing opening provided in the second position is the square shape.
However, Green teaches an actuator for linear movement that cause a second member at 12 is forced movable in response to linear force applied to the first member at 14, due to the force applied via pinion 16 being transferred to toothed racks 28, 30 (see figs. 1-2C). It is noted that while the invention taught by Green is not involving a dosing system, Green teaches the actuator that is reasonably pertinent to the particular problem with which the applicant was concerned, which is an actuator with tooth wheel rack mechanism that drives linear movement in a way that linear force applied to one member synchronously move the other member in an opposite direction. Green reference is therefore an analogous art.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Lemire to incorporate the teachings of Green to substitute the actuator bolt 8 and bracket 7 in Lemire with an actuator with two tooth racks and toothed wheel as shown in Green such that the first and second members are configured to synchronously move while conducting the relative movement, since the substitution of the actuator would have yielded predictable results, namely, moving the first member and second member to the desired position. In addition, the toothed wheel rack actuator mechanism has also been taught by Green to be more space efficient and double the effective working stroke of the actuator (par. 20), as instead of having to make multiple adjustment using Lemire’s two bolts 8 as actuator.
Although Lemire further teaches that the dosing opening provided in the first position is a first shape, (slimmer convex lens shape shown illustrated below) and wherein the dosing opening provided in the second position is a second shape (slightly thicker convex lens shape shown illustrated below), and wherein the first shape and the second shape are a same type of shape (see openings in plate 1 and plate 2, two circular openings at different partial overlapping positions would have the same convex lens shape, i.e. meeting the claim limitation reciting “a first shape of the dosing opening is a same type of shape…”; see illustration below).

    PNG
    media_image1.png
    316
    373
    media_image1.png
    Greyscale


However, Lemire and Green do not expressly or explicitly teach wherein the dosing opening provided in the first position is a square shape and wherein the dosing opening provided in the second position is the square shape.
Giehoff discloses a dosing device (shown in fig. 20) wherein flow openings 11 and 21 of the openings (11-13 and 21) are a square openings of plate 23 that can be slided over plate 22 (fig. 19) and adjusted in a first and second position to create flow area openings 11 and 21 such that the desired scattering result can be obtained. 
	Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide first position and second position to be squared shapes openings instead of circular opening, for the benefit of obtaining the desired scattering result.  

Regarding clam 2, the combination of Lemire and Green teaches all the materials as applied above. Lemire further teaches a guiding mechanism (see elements 7 and 9 or elongated slots shown on plates 1 and 2) configured for linearly guiding at least one of the first and second members for the linear movement (see arrows shown on Figs. 2A-2B and 4A-4B).

Regarding claim 3, the combination of Lemire and Green teaches all the materials as applied above. Lemire further teach a first hinge (see element 10) connecting the actuator (see element 8) to the first member (see element 1; Fig. 4C-4D).

Regarding claim 4, the combination of Lemire and Green teaches all the materials as applied above. Lemire further teaches a second hinge (see element 10) connecting the actuator (see element 8) to the second member (see element 2, Fig. 4C-4D).

Regarding claim 5, the combination of Lemire and Green teaches all the materials as applied above. Lemire further teaches that the second member (element 2) is forced movable in response to movement of the first member, the movement driven by the actuator.
Lemire fails to teach the actuator being the one that drive the second member to move in response to movement of the first member. 
However, Green teaches an actuator for linear movement that cause a second member at 12 is forced movable in response to linear force applied to the first member at 14, due to the force applied via pinion 16 being transferred to toothed racks 28, 30 (see figs. 1-2C). It is noted that while the invention taught by Green is not involving a dosing system, Green teaches the actuator that is reasonably pertinent to the particular problem with which the applicant was concerned, which is an actuator with tooth wheel rack mechanism that drives linear movement in a way that linear force applied to one member synchronously move the other member in an opposite direction. Green reference is therefore an analogous art.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Lemire to incorporate the teachings of Green to substitute the actuator bolt 8 and bracket 7 in Lemire with an actuator with two tooth racks and toothed wheel as shown in Green to drive synchronous linear movement wherein the second member 2 is forced movable in response to linear movement of the first member, the linear movement driven by the actuator, since the substitution of the actuator would have yielded predictable results, namely, moving the first member and second member to the desired position. In addition, the toothed wheel rack actuator mechanism has also been taught by Green to be more space efficient and double the effective working stroke (par. 20).
Regarding claim 6, the combination of Lemire and Green teaches all the materials as applied above. Lemire discloses the assembly according to claim 1, wherein at least one of the first and the second openings is a square opening.
	Giehoff discloses a dosing device (shown in fig. 20) wherein at least one (opening 11) of the openings (11-13, and 21) is a square opening. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize square opening instead of circular opening, in order to obtain the desired scattering result.  
In addition, it has been held that there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Regarding claim 10, the combination of Lemire and Green teaches all the materials as applied above. Lemire discloses the assembly according to claim 1, wherein the actuator 8 comprises, for providing the driving force for the relative movement between the first and second members, at least one of: a cylinder extractable and retractable (bolt 8 is a cylinder extractable and retractable with respect to bracket 7 and nut 9); and a toothed-wheel-rack mechanism.

Regarding claim 11, the combination of Lemire and Green teaches all the materials as applied above. Lemire discloses the assembly according to claim 1, wherein at least one of the first member and the second member is provided with a plate member (see figs. 4A, 4B).

Regarding claim 12, the combination of Lemire and Green teaches all the materials as applied above. Lemire discloses the dosing system (figs. 4C-4D shows a system with an adjustable orifice and therefore can be utilized as dosing system for distributing a granular material) for a spreader machine for distributing a granular material, comprising an assembly according to claim 1 (see the rejection of claim 1).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doornek (US 5501405) in view of Lemire US5160119 (hereinafter Lemire).
Regarding claim 13, Doornek discloses a spreader machine 14 for distributing a granular material (abstract), comprising: 
a storage container 24 for receiving a granular material to be distributed; 
a spreading device 108 configured for distributing the granular material and a dosing system 80 and 81 (see fig. 6) configured for dosing the granular material received from the storage container to the spreading device.
Doornek fails to teach that the dosing system is one according to claim 12. 
However, Lemire discloses the dosing system according to claim 12 (see rejection above). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doornek to incorporate the teachings of Lemire to substitute movable plates 80, 81 in Doornek with the dosing system of Lemire. The substitution of one known element (movable plates 80, 81) as taught by Doornek with another (movable plates with actuator) as shown in figs. 4C-4D of Lemire would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of movable plates structure would have yielded predictable results, namely, allow dosing granular material for desired discharge rate. 

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive.
Applicant's arguments with respect to rejections made to claims 1-4, 7 and 10-12 under 35 USC 103 have been fully considered and are not persuasive.  With respect to claim 1 applicant argues that none of the cited documents discloses or suggests an assembly for a dosing system comprising the recited configuration of an actuator and the first and second members configured to provide a dosing opening having a first opening size in a first position and a (different) second opening size in a second position but having a square shape in both the first and second position, while at the same time keeping a center portion of the dosing opening locally fixed while the first and second members are moved between the first and second positions (see last two paragraphs of page 5 of the remarks), and further submits that Lemire fails to disclose a center portion of the dosing opening being kept fixed while the first and second members are moved between first and second positions as recited in amended claim 1 (see last paragraph of page 6 of the remarks) and submits that Lemire fails to provide any disclosure or hit with regard to such coordinated movement (see third paragraph of page 7 of the remarks). 
In response, the examiner disagrees submits that as amended the combination of Lemire and Green teaches the argued features and elements of amended claim 1.  
Lemire teaches an actuator (see element 8) connected to at least one of the first and second members (elements 1 and 2) and configured to provide a driving force (see Figs. 4C-4D; via extension or retraction of bolt 8 relative to 7 and 9, therefore a force is being exerted) for relative movement conducted by linear movement between the first and second members (elements 1 and 2, see Figures 2A-2B and 4A-4B, where arrows shown) to adjust an opening size of a dosing opening provided by an overlapping area (overlapping of hole on plate 1 and hole on plate 2; see col. 1, ll. 13-15) in which the first and second openings are overlapping (see Figures 2A-2B and 4A-4B, wherein arrows are shown),
wherein the first and second members are configured to be moved by the relative movement into a first position providing the dosing opening with a first opening size and a second position different from the first position and providing the dosing opening with a second opening size different from the first opening size, wherein the first and second members are configured to keep a center portion of the dosing opening locally fixed while the first and second members are moved between first and second positions (see arrows shown figs. 2A-2B and 4A-4B, wherein the adjustable orifice comprising two half plates movable with respect to one another with adjusting holes for positioning the plates and flanges for holding the half plates in position/center portion are shown, therefore the center portion is kept fixed while the first and second members are being moved).

Although Lemire further teaches that the dosing opening provided in the first position is a first shape, (slimmer convex lens shape shown illustrated below) and wherein the dosing opening provided in the second position is a second shape (slightly thicker convex lens shape shown illustrated below), and wherein the first shape and the second shape are a same type of shape (see openings in plate 1 and plate 2, two circular openings at different partial overlapping positions would have the same convex lens shape, i.e. meeting the claim limitation reciting “a first shape of the dosing opening is a same type of shape…”; see illustration below).

    PNG
    media_image1.png
    316
    373
    media_image1.png
    Greyscale


However, Lemire and Green do not expressly or explicitly teach wherein the dosing opening provided in the first position is a square shape and wherein the dosing opening provided in the second position is the square shape.
Giehoff discloses a dosing device (shown in fig. 20) wherein flow openings 11 and 21 of the openings (11-13 and 21) are a square openings of plate 23 that can be slided over plate 22 (fig. 19) and adjusted in a first and second position to create flow area openings 11 and 21 such that the desired scattering result can be obtained. 
	Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide first position and second position to be squared shapes openings instead of circular opening, for the benefit of obtaining the desired scattering result.  

With respect to claims 6 and 18, applicant argues on fourth and seventh paragraph of page 7 of the remarks that Giehoff as neither Doornek nor Lemire cannot be fairly construed to cure the deficiencies of Lemire and Green with respect to claim 1 as it also does not disclose or suggest an assembly for a spreader machine in which “the dosing opening of the first opening size and of the second opening size both have a square shape”.  
In response the examiner disagrees for the reasons explained above with respect to independent claim 1.  
	
With respect to the double patenting rejections the Double Patenting rejections have been withdrawn in view of the amendments filed on 10/11/2022. 

Conclusion                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2857